Eberly, J.
This is a companion case of Zediker v. State, ante, p. 292, decided at the present sitting of the court, and is an appeal from a conviction of defendant Winslow in a separate trial upon an information jointly charging him with two others with the commission of the crime of burglary and larceny.
The evidence supporting the application for a change of venue is identical with the case of Zediker v. State, supra. An examination of the assignments of error discloses, however, that while in the main they are governed by the rule announced in the case of Zediker v. State, supra, there appears one exception. The question and answer relative to a division of the money obtained from the cash register at the time of the burglary, together with the statements accompanying the same, were properly received in evidence. However, in view of the erroneous admission of the other evidence objected to, in violation of the rule announced in the case of Zediker v. State, supra, the case must be reversed and remanded for a new trial, with directions to the district court to order a change of venue.
Reversed.